Citation Nr: 0905802	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability, residual cold injury.

2.  Entitlement to service connection for low back 
disability, residual cold injury.

3.  Entitlement to service connection for cervical spine 
disability, residual cold injury.

4.  Entitlement to service connection for bilateral hand 
disability, residual cold injury.

5.  Entitlement to service connection for shoulder 
disability, residual cold injury.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from July 1948 to 
July 1954 and from August 1954 to July 1968.  He was awarded 
the Combat Infantryman Badge (CIB), among other decorations.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in April 2008 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hip disability, residual cold injury, was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is bilateral hip disability, 
residual cold injury, otherwise related to such service.

2.  Low back disability, residual cold injury, was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is low back disability, residual 
cold injury, otherwise related to such service.

3.  Cervical spine disability, residual cold injury, was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is cervical spine disability, 
residual cold injury, otherwise related to such service.

4.  Bilateral hand disability, residual cold injury, was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is bilateral hand disability, 
residual cold injury, otherwise related to such service.

5.  Shoulder disability, residual cold injury, was not 
manifested during the Veteran's active duty service or for 
many years thereafter, nor is shoulder disability, residual 
cold injury, otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hip disability, residual cold injury, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Low back disability, residual cold injury, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Cervical spine disability, residual cold injury, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  Bilateral hand disability, residual cold injury, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  Shoulder disability, residual cold injury, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2004 (for bilateral hip disability 
and low back disability) and in April 2005 (for cervical 
spine disability, bilateral hand disability, and shoulder 
disability).  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.
                                                                           
The RO provided the appellant with additional notice in April 
2008, subsequent to the June 2005 adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.
  
While the April 2008 notice was not provided prior to the 
June 2005 adjudication, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claims were subsequently readjudicated in an August 2008 
supplemental statement of the case, following the provision 
of notice in April 2008.  The Veteran and his representative 
have not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran a VA examination in July 2008.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The issues before the Board involves claims of entitlement to 
service connection bilateral hip disability, low back 
disability, cervical spine disability, bilateral hand 
disability, and shoulder disability, all of which the Veteran 
asserts are residuals of cold injury sustained from cold 
weather exposure in Korea.  

In support of his claim, the Veteran submitted various 
statements from fellow servicemembers stating that 
temperatures were below freezing while they were stationed in 
Korea. One of the individuals whose initials are J.F.L. 
stated that he had personal knowledge that the Veteran 
suffered cold injuries to his body.  The Veteran further 
submitted a web page concerning the GHQ 1st Raider Company, 
8227th Army Unit and an undated news article featuring him as 
part of the GHQ Raiders.       

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent for any complaints of, 
treatments for, and diagnoses of bilateral hip disability, 
low back disability, cervical spine disability, bilateral 
hand disability, and shoulder disability.  Various reports of 
medical examination from August 1951 to May 1968 show that 
clinical evaluations of the neck, upper extremities, lower 
extremities, and spine were normal.  Various reports of 
medical history from July 1954 to November 1965 show that the 
Veteran checked the appropriate boxes to deny past/current 
medical histories of arthritis; bone, joint, or other 
deformity; and painful or "trick" shoulder.  There were no 
indications of hip disability, low back disability, neck 
disability or hand disability.  On additional reports of 
medical history from December 1967 to May 1968, the Veteran 
checked the appropriate boxes to deny past/current medical 
histories of swollen or painful joints; history of broken 
bones; arthritis or rheumatism; bone, joint, or other 
deformity; painful or "trick" shoulder; and recurrent back 
pain.  The Veteran did not indicate that he had any hip 
disability, neck disability, and bilateral hand disability. 

Although the Veteran's service treatment records do not 
contain any documentation of any bilateral hip disability, 
low back disability, cervical spine disability, bilateral 
hand disability, and shoulder disability during service as 
residuals of cold injury, as noted in the Board's April 2008 
remand, the VA has determined that the Veteran did engage in 
combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are 
applicable and the Veteran's assertions regarding the combat 
related cold exposure are accepted despite the lack of 
supporting documentation in service treatment records.  The 
Veteran, however, must still submit evidence establishing a 
casual nexus between an in-service event and his current 
disability.  See Kessel v. West, 13 Vet. App. 9 (1999).  

Post treatment records show that he was treated for his 
disabilities many years after service.  Private treatment 
records from Southwest Medical Associates show that the 
Veteran was first seen for hip and back disability in January 
2001, which is approximately 33 years after service.  VA 
treatment records show that the Veteran was first seen for 
hand and shoulder disability in August 2004, which is 36 
years after service.  Private treatment records from 
Steinberg Diagnostic Medical Imaging Centers show that the 
Veteran was first seen for cervical spine disability in March 
2005, which is 37 years after service.  This lengthy period 
without treatment after service suggests that there has not 
been a continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Further, the one year presumption for service incurrence for 
arthritis is not for application as well.  A review of 
private treatment records from Southwest Medical Associates 
shows that arthritis was first shown in the hips and low back 
in January 2001, which is approximately 33 years after 
service.  Additionally, private treatment records from 
Steinberg Diagnostic Medical Imaging Centers show that 
degenerative changes in the cervical spine were noted in 
March 2005, which is approximately 37 years after service.  
Also, arthritic changes were noted in the Veteran's hands on 
a VA x-ray done in March 2005, which is, again, approximately 
37 years after service.  The first diagnosis of degenerative 
osteoarthritis of the shoulders was from the VA examination 
dated in July 2008, which is 40 years after service.               

The Veteran was afforded a VA examination in July 2008 to 
determine the nature and etiology of hip disability, low back 
disability, cervical spine disability, bilateral hand 
disability, and shoulder disability.  Significantly, the 
instructions from the RO to the examiner expressly noted that 
cold exposure during service was conceded by VA.  

After examining the Veteran and reviewing the Veteran's 
entire claims file, the VA examiner diagnosed degenerative 
disc disease and osteoarthritis of the cervical and 
thoracolumbar spine, with residuals.  He stated that based on 
the review of the claims file, review of the Merck Manual of 
Diagnosis and Therapy (18th edition), cold injuries, history 
of the veteran's onset of his spinal complaints as well as 
the diagnostic radiographic studies, the veteran's cervical 
and lumbosacral disabilities are most likely caused by the 
natural aging process and is less likely as not casually 
related to, a result of, or aggravated by cold injury 
exposure sustained during active military service.  

Regarding hip disability, bilateral hand disability, and 
shoulder disability, the VA examiner diagnosed degenerative 
osteoarthritis, right and left hip, right and left shoulder, 
and interphalangeal joints of fingers of the right and left 
hands.  He opined that it was less likely as not that the 
disabilities are related to cold injury/cold exposure.  The 
VA examiner based his opinion on the history of cold 
exposure, the delay between the onset of physical signs and 
symptoms of joint pathology, familial history of father and 
brother with multiple joint arthritides, and the Veteran's 
age at the onset of symptomatology.  The VA examiner also 
referred to the Merck Manual of Diagnosis and Therapy (18th 
edition).  He stated that the Veteran is most probably 
experiencing symptomatology and residuals from degenerative 
osteoarthritis due to the normal aging process and is less 
likely as not experiencing conditions involving his joints 
due to, as a result of, or aggravated by cold injury or cold 
exposure during military service.  The Board notes that there 
are no medical opinions of record to the contrary.  

The Board acknowledges a June 2001 private treatment record 
from Southwest Medical Associates in which it was noted that 
the Veteran had frostbite complications of bilateral feet.  
The Board also acknowledges that when Veteran was afforded a 
VA examination in March 2005, the VA examiner diagnosed 
status post frostbite in 1950 while in Korea involving both 
feet.  The record shows that service connection for cold 
injury residuals to both lower extremities has already been 
granted.  However, there is no medical evidence of record 
showing that the Veteran's bilateral hip disability, low back 
disability, cervical spine disability, bilateral hand 
disability, and shoulder disability are residuals of cold 
injury sustained from cold weather exposure in Korea.    

The Board acknowledges the Veteran's assertions that the 
currently diagnosed bilateral hip disability, low back 
disability, cervical spine disability, bilateral hand 
disability, and shoulder disability were caused by cold 
exposure while stationed in Korea.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

In a substantive appeal received in January 2006, the Veteran 
noted that some of the individuals who had served with him 
were awarded compensation for arthritis due to cold weather 
injury.  The Board acknowledges the various statements 
written by fellow servicemembers noting that they have been 
service connected for residuals of cold injuries.  However, 
the Board must base its determination on the evidence of 
record in the present case.  

The Board also acknowledges that the compact disc (CD) 
submitted by the Veteran contained various documents 
regarding cold injury claims, various articles regarding 
residuals of cold injuries from service, and statements from 
a former battalion surgeon and a retired colonel regarding 
frostbite injuries.  However, the Board notes that the 
documents contained in the CD are general in nature and do 
not specifically show that there is a direct casual 
relationship between the Veteran's bilateral hip disability, 
low back disability, cervical spine disability, bilateral 
hand disability, and shoulder disability and cold weather 
exposure in service.  See Sacks v. West, 11 Vet. App. 314 
(1998).  

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claims.


ORDER

The appeal is denied as to all issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


